


110 HR 6517 IH: To require the Securities and Exchange Commission to

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6517
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Ackerman (for
			 himself, Mrs. Maloney of New York, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Securities and Exchange Commission to
		  reinstate the uptick rule on short sales of securities.
	
	
		1.Reinstatement
			 requiredWithin 90 days after
			 the date of enactment of this Act, the Securities and Exchange Commission
			 shall—
			(1)reinstate rule
			 10a–1 of the Commission’s rules (17 C.F.R. 240.10a–1);
			(2)rescind rule 201
			 of regulation SHO (17 C.F.R. 242.201); and
			(3)take such other actions as may be necessary
			 to reinstate the price test restrictions that applied to short sales of
			 securities prior to the Commission’s action in the proceeding entitled
			 Regulation SHO and Rule 10a–1, adopted June 28, 2007 (Release
			 No. 34–55970; File No. S7–21–06).
			
